Case 2:20-cv-00427-WSS-CRE Document 4 Filed 04/24/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

ANANT KUMAR TRIPATI,
Plaintiff, Civil Action No. 2:20-cv-427

v. Hon. William S. Stickman IV
WEXFORD HEALTH SOURCES ING, et al,

Defendants.

 

 

ORDER OF COURT

Pending before the Court is the Motion for Leave to Proceed in forma pauperis (“TFP’)
filed by Anant Kumar Tripati (“Plaintiff’) and United States Chief Magistrate Judge Cynthia
Reed Eddy’s Report and Recommendation that the motion be denied pursuant to 28 U.S.C. §
1915(g). (ECF Nos. 1 & 2). Chief Magistrate Judge Eddy found that Plaintiff has filed at least
three actions in federal court that were either dismissed as frivolous, malicious, or for failure to
state a claim upon which relief may be granted. She concluded that Plaintiff cannot proceed IFP
in this action pursuant to § 1915(g) because he was not in imminent danger of serious physical
injury at the time he filed his Complaint. (ECF No. 2). Plaintiff was served with the Report and
Recommendation and he filed a Response to it on April 21, 2020, noting that ECF “is accurate,”
he “will not be objecting,” and that he was going to contact his family to pay the requisite fees.
(ECF No. 3).

Since Plaintiff has lodged no objections, the Court will not disturb Magistrate Judge
Eddy’s conclusions in her Report and Recommendation. The Court ADOPTS the Report and

Recommendation (ECF No. 2) as the Opinion of the Court. The record before the Court clearly
Case 2:20-cv-00427-WSS-CRE Document4 Filed 04/24/20 Page 2 of 2

demonstrates that Plaintiff has accumulated three strikes and he was not in imminent danger of
serious physical injury.

AND NOW, this 2% day of April 2020, IT IS ORDERED that Plaintiff's Motion for
Leave to Proceed IFP (ECF No. 1) is DENIED pursuant to 28 U.S.C. § 1915(g). IT IS
FURTHER ORDERED that this action is DISMISSED until such time as Plaintiff pays the full
$400.00 filing fee. The Clerk of Court is ORDERED to mark this case ADMINISTRATIVELY

CLOSED.

BY THE COURT:
a

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 
